      Case 4:19-cv-00571-DCB Document 36 Filed 06/23/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David M Morgan,                                   No. CV-19-00571-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Cochise County Board of Supervisors, et al.,
13                  Defendants.
14
            Defendants Amy Hunley and Mary Ellen Suarez-Dunlap (State Defendants) were
15
     served and the time to respond to Plaintiff Morgan’s First Amended Complaint (Doc. 11)
16
     was due by June 15, 2020. They request a new deadline: July 15, 2020. There is no
17
     objection. Plaintiff reportedly intends to amend the First Amended Complaint, perhaps in
18
     response to a Motion to Dismiss which was filed by the County Defendants.
19
            Accordingly,
20
            IT IS ORDERED that the Motion to Extend (Doc. 33) is GRANTED, extending
21
     the time for Defendants Hunley and Suarez-Dunlap to file a responsive pleading to the First
22
     Amended Complaint through to and including July 15, 2020.
23
            ///
24
            ///
25
26
27
28
      Case 4:19-cv-00571-DCB Document 36 Filed 06/23/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that the Plaintiff’s Response to the Motion to
 2   Dismiss is due by June 25, 2020. Failure to file a Response may result in the Court
 3   summarily granting the motion to dismiss. LR 7.2(i).
 4         Dated this 22nd day of June, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
